Title: To Thomas Jefferson from Marinus Willett, 24 February 1801
From: Willett, Marinus
To: Jefferson, Thomas



Sir.
New York February 24th 1801

The very slender personal acquaintance I have with you may require an apology for this address—I do not recollect having the honor of being in your company except at the Introduction of President Washington on my arrival at this City with Mr McGillivray (the Creek Chief) and once at Dinner with President Washington—No person however can be more compleatly happy on account of your Election to the Chief Magestracy of the United States than I am—

The design of this address is to offer myself to your consideration for an appointment under the Federal Goverment—It will not I presume be deemed unreasonable in the Republicans of these States to hope that they will be delivered from the state of reprobation under which they have laboured for some time past and be suffered to participate in the offices of honor and profit of their Country—For tho no one spurns the Idea of Immitating those practices of prosecuting and persecuting people for opinions (such as have been exhibited) more than I do, Yet after witnesing the ungenerous and cruel conduct which has been manifested on account of opinions I trust it will not be conceived unreasonable to hope that while such unmanly practices are avoided measures will be adopted for placing offices in the hands of those republicans who have had to encounter such large portions of Calumny and Illnature—In this Expectation Sir, I beg leave to offer myself if new appointments should take place in this city in either the Offices of Supervisor for Collecting duties on Spirits, the Commissioner of loans or Marshal of this District—
When I returned from the Commission to the Creek Nation, the President was pleased to express his particular satisfaction on the execution of that business and gave me expectation to hope for something as reward for that Service—Not long after through General Knox he made me the offer of Marshal for this District, The emoluments of the office at that time were small, and an assurance of a more valuable office under this State caused me to decline that offer—No offer from the General Goverment has been made since except the appointment of Brigadier General at the time General Wain was appointed to command. That appointment for very cogent reasons I could not accept—An appointment under the General Goverment is at this time particularly desirable to me—For Information respecting me I beg leave to refer you to Colonel Burr, to the Republican, And Indeed to every member of Congress from this State—fully satisfied that in all public trusts I have demeaned myself so as to compel even my political enemies to confess their approbation of the attention and fidelity of my department—
I shall trespass no longer on your time than to assure you that if I shall be favoured agreeable to my wishes, I will be very careful that those who confide in me shall never have cause to regret their Confidence—
With Sentiments of the most exalted esteem and respect I have the honor to be Sir, Your very Obedient humble servant

Marinus Willett

 